The Court being met according to Adjournment, and the Counsel for the Parties being present, It was by mutual Consent and Agreement of all sides, without further Debate of the Matter, Ordered and Decreed by this Court, That William Cattell the Executor be Warranted to retain in his Hands the Sum of £4142.6.5 Current money as alledged in his Bill to be due to him, and also £1134.3 for Disbursements, and also be Indemnfied for having paid Mr. Lloyd’s Judgment amounting to £974.7.2, And that he do account upon Oath before the Master for such further part of the Testator’s personal Estate as hath come to his hands since the filing of his Bill, And for such Sum or Sums of Money as he hath received on Account of Interest, or for which he was Answerable at that time, and that the Monies arising by Sale of the Personal Estate, be Applied first in Discharge of the Special Mortagages to whom any part of the said Estate was Mortgaged So far as to the Amount of what was Sold by the Said Complainant came to, and that Residue of the said personal Estate be applied towards Satisfying  Mr. John Skene’s Demand under his Marriage Articles Liquidated at £816___2 Sterling. And that for the further Satisfaction of the said Mr. Skene’s Demand and other Creditors if the Personal Estate aforesaid Should not be Sufficient for that purpose, that the Real Estate be immediatly Sold, and the Monies arising, thereby be first applied to Compleat the said Mr. Skene’s Demand under his Marriage Articles And the Residue to make good any Mortgaged Incumbrances on the Said Real Estate, and if any remains to be applied to pay the Costs and Bond Creditors, And that in the mean time each Party do pay his own Costs.
Alexr Stewart Deputy Register in Chancery
Whereas this Court was Informed by the Reverend Francis Guichard Minister of the French Church, that Peter Calvet, who had been heretofore Declared a Lunatic, now lives at his House, And the said Mr. Guichard appearing in his proper Person in Court, and praying that fit and proper Persons might be appointed Guardians of his Body and Estate in the room of Mr. Isaac Masyck and Mr. John Watsone who were appointed his Guardians but refused to Act, And that the Persons so to be appointed might take an Inventory and Account upon Oath of all his Money and Effects whatsoever now lying in the hands and possession of him the said Francis Guichard or in the hands of any other person whatsoever, or that may be found in the late Dwelling House of the said Peter Calvet in Elliot Street or any where else. And whereas also the Court is Informed That a Considerable Sum of Money in Gold, Silver and Paper Currency had been lodged by the said Peter Calvet during his State of Insanity in the hands and Custody of Thomas *461Tew of Charles Town, It is therefore Ordered That the said Thomas Tew do Attend this Court to give an Account thereof, And that the said Mr. Guichard together with Mr. Benjamin D’Harriette and Mr. Daniel Burgette ■ Do Repair to the Dwelling House of the said Peter Calvet a Lunatic and that they make diligent Search for, and take a just and true Account of all such monies Goods Effects and Estate whatsoever and wheresoever belonging to the said Lunatic and that they make due Return of their Proceedings in the Premisses into this Court, on or before their next Sitting in May next, to be Subject to the further Order and Direction of this Court.
Alexr Stewart Deputy Register in Chancery
At a Court of Chancery held at the Council Chamber The 8th day of May 1752.
Present, His Excellency, The Governor; The Honorable james Kinloch, William Middleton, Charles Pinckney, Alexander Vander Dussen, Hector Berenger De Beaufain, William Bull, Junior, James Graeme, Esquires, Members of his Majesty’s Council for executing the Office of Chancellor.
According to the Order of this Court of the 28th Ultimo, the several Persons therein named retained under their hands, and by them Severally Sworn to, an Inventory of the Goods found in the House of Peter Calvet, and also an Account of the monies received by Mr. Guichard of the said Cal-vet, amounting to the Sum of £805. 5. 6, It is Ordered that the same be received and filed among the Records and Proceedings of this Court. And Forasmuch as it was Represented to this Court by the said Mr. Guichard, that he could not conveniently undertake the Care of the said Calvet and his Affairs, nor entertain him any longer at his House, as it would greatly Embarass and obstruct him in the Discharge of his Ministerial Function as Pastor of the French Church. It is therefore Ordered by this Court. That the said Peter Calvet be placed out to Board at the House of Peter Buquette in Charles Town, And that he do find and provide for him Sufficient Meat, Drink, Washing Lodging and Attendance fitting and Suitable to his Condition and Circumstances, And that the said Peter Buquette be allowed for the same at the rate of Twenty Shillings Currency for each day, till further Order of this Court, And that the said Mr. Guichard be paid and Satisfied his reasonable Demands for his trouble Care and Charges in maintaining and providing all Necessaries for the said Lunatick while he was at his House, to be taxed and allowed by William Pinckney Esq. Master in Chancery, who is by the Authority of this Court Ordered Nominated and Appointed Guardian of the Person and Estate of the said Peter Calvett during his Lunacy, with full power and Authority to do all Such Acts Matters and Things whatsoever as the Law in such Cases directs and provides, and in the Mean time to sell all the Goods Wares and Effects of the said Lunatic (his Wearing Ap*462parel excepted)  Contained in the Inventory thereof exhibited by the said Mr. Guichard Mr. Benjamin D’harriette and Mr. Daniel Burjette, And that he Lett out the Dwelling House and Appurtenances of the said Peter Calvett for the best and highest Rent that can be got for the same. Thomas Tew attending this day pursuant to the above mentioned Order of this Court, And producing an Account of the Monies deposited in his Hands by the said Peter Calvette a Lunatic, It is Ordered that he pay the same into the Hands of the Master in Chancery, being first Sworn on the Holy Evangelists to render a true full and perfect account thereof, And that the said Francis Guichard do deliver over to the said Master all and Singular the Goods and Monies in his hands belonging to the said Lunatic, And that he be allowed thereout his Disbursments Necessary Charges and Expences for his Care and Management of the said Lunatick’s Body and Estate, for the time the Same remained under his Direction, And it is Ordered that the Costs of Suing out the Commission of this Court, and all Subsequent Proceedings therein be paid by the said Master out of the Said Lunatic’s Estate.
Alexr Stewart Deputy Register in Chancery
At a Court of Chancery held at the Council Chamber Wednesday the 8th July 1752.
Present, His Excellency, The Governor; The Honorable William Middleton, Alexander Vander Dussen, Edward Fenwick, Hector Berenger De Beaufain, William Bull, Junior, James Graeme, Esquires; William Pinck-ney, Esq.
On Motion of Mr. Attorney General of Counsel for Mrs. Ann Slann on her Petition preferred to this Court the 11th March last, It is Ordered, That the Security required to be taken of her Husband Andrew Slann by the Order of this Court on her Said Petition then made, be given to William Pinckney Esq. Master in Chancery.
Alexr Stewart Deputy Register in Chancery